UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1301


CARLOS EDWARD MARTIN,

                Plaintiff - Appellant,

          and

TASHIANA ANITA MARTIN,

                Plaintiff,

          v.

LEON LOTT, as Representative for the Office of the Richmond
County Sheriff’s Department; DEPUTY BEN FIELDS, in his
individual capacity as deputy with the Richland County
Sheriff’s Department; DEPUTY JOSEPH CLARK, in his individual
capacity as deputy with the Richland County Sheriff’s
Department,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cv-03782-JFA)


Submitted:   December 30, 2010             Decided:   January 18, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Carlos Edward Martin, Appellant Pro Se. William Henry Davidson,
II, Robert David Garfield, Kristy Markay Grafton, Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carlos   Edward   Martin        appeals    the      district   court’s

order granting summary judgment in part to defendants on his 42

U.S.C. § 1983 (2006) complaint.             We have reviewed the record and

find   no   reversible    error.        Accordingly,       we    affirm    for   the

reasons stated by the district court.             Martin v. Lott, No. 3:07-

cv-03782-JFA    (D.S.C.   Feb.     9,   2010).        We   dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        3